DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Gadovist.RTM. (Bayer) [0088, 0097], molecular probes, Nikon [0101], Carl Zeiss, Film Tracer [0107], and SYPRO.RTM. Ruby Biofilm Matrix Stain [0109], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 2 is objected to because of the following informalities:  this claim recites “central part of inhomogeneous magnetic”.  Examiner recommends amending claim to read “central part of the inhomogeneous magnetic”.  Appropriate correction is required.
Claims 6 and 14 recite “its consortiums”.  This is grammatically incorrect.
Claim 7 recites “which is the substrate with paramagnetic for cultivation of microorganisms”.  This is grammatically incorrect. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 14, the claim recites “on 13”.  It is unclear whether the claim limitation means “the biofilm-like microorganisms aggregate of claim 13”.  The phrase "may" renders the claim further indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite the biofilm-like aggregates which are made up of naturally occurring microorganisms.  This judicial exception is not integrated into a practical application because the claims lack any recited practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are within the claims.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Claims 13 and 14 recite a biofilm-like aggregates. The intended use of the study of properties of microorganisms and medicinal treatments for infections, see instant specification [0001]. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recites biofilm-like aggregates. Because biofilm-like aggregates are made of microorganisms which are made of matter, the biofilm-like aggregates are a composition of matter. Thus, the claim is to composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claims recite biofilm-like aggregates which are a nature-based product limitation. Because claims 13 and 14 recite a nature-based product, biofilm-like aggregates, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart would be biofilm-like aggregates made of microorganisms. While the claims do require the use of a magnetic levitation apparatus to grow the microorganisms, there is no indication in the instant specification that this apparatus changes the microorganisms and thus the recited biofilm-like aggregates is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Additional elements include the magnetic levitation apparatus described in previous claims. There is no evidence provided that growing the bacteria in levitation alters the bacteria in a meaningful way for example genetically. The intended use is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the limitations laid out in claims 13 and 14 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. See MPEP 2106.05(h), discussing the administration step in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78
(2012) (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
MPEP 2106.05. As discussed with Step 2A prong 2, the addition of magnetic levitation apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). 
Claims 13 and 14 are not eligible.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zea (Zea, L., Larsen, M., Estante, F., Qvortrup, K., Moeller, R., Dias de Oliveira, S., ... & Klaus, D. (2017). Phenotypic changes exhibited by E. coli cultured in space. Frontiers in microbiology, 1598).
Regarding claims 13 and 14, these are product by process claims where the product is the biofilm-like aggregates. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113). Zea teaches growing bacteria in space (abstract). Zea teaches that the bacteria grow in aggregates that are similar to biofilms (abstract, figure 7, p10 left column lines 14-16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parfenov (Parfenov, V. A., Koudan, E. V., Bulanova, E. A., Karalkin, P. A., Pereira, F. D., Norkin, N. E., ... & Mironov, V. A. (2018). Scaffold-free, label-free and nozzle-free biofabrication technology using magnetic levitational assembly. Biofabrication, 10(3), 034104), in view of Zea (Zea, L., Larsen, M., Estante, F., Qvortrup, K., Moeller, R., Dias de Oliveira, S., ... & Klaus, D. (2017). Phenotypic changes exhibited by E. coli cultured in space. Frontiers in microbiology, 1598) and Dunca (Dunca, S., Creanga, D. E., Ailiesei, O., & Nimitan, E. (2005). Microorganisms growth with magnetic fluids. Journal of magnetism and magnetic materials, 289, 445-447).
Regarding claim 1, Parfenov teaches a method of producing tissue spheroids by suspending cells in a magnetic levitation conditions (abstract).  This apparatus has an inhomogeneous magnetic field (figure 1, p4 right column lines 36-38). 
Parfenov fails to teach non attached biofilm like microorganisms. 
	Zea teaches growing bacteria in space (abstract). Zea teaches that the bacteria grow in aggregates that are similar to biofilms (abstract, figure 7, p10 left column lines 14-16). Zea further teaches that this phenomenon needs to be further studied (p10 left column lines 14-16). 
	Dunca teaches the growth of two bacterial strains, belonging to Staphylococcus aureus and Escherichia coli species, in the presence of various aliquots of a magnetic fluid (Abstract).  The magnetic liquid was based on small ferriphase particles of magnetite coated with ammonium oleate with physical diameter of 4 to 25 nm (average of 10 nm) and with a saturation magnetization of 120 A/m dispersed in water (p466 Experimental). Dunca indicates that bacteria can be cultured in the presence of magnetic fluid and still grow indicating that the magnetic fluid does not have any detrimental effects (figures 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic levitation apparatus of Parfenov and replace the spheroid cells with the biofilm-like bacterial aggregates of Zea. One of ordinary skill in the art would be motivated to do so because Zea teaches that the bacterial aggregates observed in space warrant further study and one of ordinary skill recognizes that the apparatus of Parfenov would be much cheaper and easier than sending bacteria to space. There would be a reasonable expectation of success as both Parfenov and Zea are in the same field of endeavor of observing living cell growth in levitation conditions.  Further, Dunca teaches that microorganisms can grow in magnetic fluid further supporting a reasonable expectation of success. 
Regarding claim 2, Parfenov demonstrates that the area where the samples will levitate corresponds with the lowest magnetic field intensity which is the central area of the field (figure 1 F, E, p6 left column lines 39-50)
Regarding claim 3, Parfenov teaches using two annular permanent magnets with poles facing each other (figure 1A). 
Regarding claim 6, 13 and 14, Zea teaches growing E. coli (Gram negative) in space resulting in biofilm like aggregations (abstract, figure 7).
Regarding claims 7 and 8, Parfenov teaches using a gadolinium paramagnetic medium (substrate) to suspend the tissues (p2 right column lines 9-14). A transparent glass cuvette (cultivation vessel) is used to hold the sample in suspension (figure S1, p4 right column lines 42-47).  
Regarding claims 11 and 12, Zea teaches testing the E. coli that is grown in space with different concentrations of antibiotics or no antibiotics in order to study the effects of space on the resistance of the E. coli to the antibiotics (abstract, p2 right column lines 6-17). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parfenov (Parfenov, V. A., Koudan, E. V., Bulanova, E. A., Karalkin, P. A., Pereira, F. D., Norkin, N. E., ... & Mironov, V. A. (2018). Scaffold-free, label-free and nozzle-free biofabrication technology using magnetic levitational assembly. Biofabrication, 10(3), 034104) in view of Zea (Zea, L., Larsen, M., Estante, F., Qvortrup, K., Moeller, R., Dias de Oliveira, S., ... & Klaus, D. (2017). Phenotypic changes exhibited by E. coli cultured in space. Frontiers in microbiology, 1598) and Dunca (Dunca, S., Creanga, D. E., Ailiesei, O., & Nimitan, E. (2005). Microorganisms growth with magnetic fluids. Journal of magnetism and magnetic materials, 289, 445-447), as applied to claims 1-3, 6-8, and 11-14 above, and further in view of Hammer (Hammer, B. E., Kidder, L. S., Williams, P. C., & Xu, W. W. (2009). Magnetic levitation of MC3T3 osteoblast cells as a ground-based simulation of microgravity. Microgravity science and technology, 21(4), 311-318).
Regarding claims 4 and 5, Parfenov in view of Zea and Dunca fail to teach Bitter or superconducting magnets. 
Hammer teaches a method of suspending cells magnetically (title). Hammer teaches that Bitter magnets have been used to levitate a variety of samples including a live frog (p313 left column lines 4-17). Hammer teaches that there are commercially produced superconducting magnets for long term levitation of samples (p313 left column lines 29-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic levitation apparatus of Parfenov and replace the magnets with Bitter magnets or superconducting magnets taught by Hammer to grow the bacterial aggregates of Zea. One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of known magnets that are used for levitation. There would be a reasonable expectation of success as both Parfenov and Hammer are in the same field of endeavor of using magnets to levitate samples. 	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parfenov (Parfenov, V. A., Koudan, E. V., Bulanova, E. A., Karalkin, P. A., Pereira, F. D., Norkin, N. E., ... & Mironov, V. A. (2018). Scaffold-free, label-free and nozzle-free biofabrication technology using magnetic levitational assembly. Biofabrication, 10(3), 034104) in view of Zea (Zea, L., Larsen, M., Estante, F., Qvortrup, K., Moeller, R., Dias de Oliveira, S., ... & Klaus, D. (2017). Phenotypic changes exhibited by E. coli cultured in space. Frontiers in microbiology, 1598) and Dunca (Dunca, S., Creanga, D. E., Ailiesei, O., & Nimitan, E. (2005). Microorganisms growth with magnetic fluids. Journal of magnetism and magnetic materials, 289, 445-447), as applied to claims 1-3, 6-8, and 11-14 above, and further in view of Rogosnitzky (Rogosnitzky, M., & Branch, S. (2016). Gadolinium-based contrast agent toxicity: a review of known and proposed mechanisms. Biometals, 29(3), 365-376).
	Regarding claim 9, Parfenov teaches the use of an MRI contrast agent, Omniscan, to provide the gadolinium (p2 right column lines 14-17). 
	Parfenov in view of Zea and Dunca fails to teach gadobrutrol. 
	Rogosnitzky teaches a list of approved gadolinium agents for MRI including both Omniscan and gadobrutrol (p366 right column lines 22-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic levitation apparatus of Parfenov with the bacterial aggregates of Zea, and replace the Omniscan of Parfenov with gadobrutrol. One of ordinary skill in the art would be motivated to do so because this is a simple substitution between two known and approved MRI agents containing gadolinium. There would be a reasonable expectation of success as both Pargenov and Rogosnizky are in the same field of endeavor of MRI contrast agents containing gadolinium. 
	
	
Claim 10 is rejected under 35 U.S.C. 103 103 as being unpatentable over Parfenov (Parfenov, V. A., Koudan, E. V., Bulanova, E. A., Karalkin, P. A., Pereira, F. D., Norkin, N. E., ... & Mironov, V. A. (2018). Scaffold-free, label-free and nozzle-free biofabrication technology using magnetic levitational assembly. Biofabrication, 10(3), 034104) in view of Zea (Zea, L., Larsen, M., Estante, F., Qvortrup, K., Moeller, R., Dias de Oliveira, S., ... & Klaus, D. (2017). Phenotypic changes exhibited by E. coli cultured in space. Frontiers in microbiology, 1598) and Dunca (Dunca, S., Creanga, D. E., Ailiesei, O., & Nimitan, E. (2005). Microorganisms growth with magnetic fluids. Journal of magnetism and magnetic materials, 289, 445-447), as applied to claims 1-3, 6-8, and 11-14 above, and further in view of Lambert (US 2014/0322785 A1).
Regarding claim 10, Parfenov teaches using a gadolinium paramagnetic medium to suspend the tissues (p2 right column lines 9-14).  Parfenov in view of Zea and Dunca fail to teach inflow of media while the culture is growing. 
Lambert teaches using a magnetically stabilized 3D tissue culture system (abstract). The media in the system is under continuous flow ([0005]). Lambert teaches that a continuous flow of media provides a fresh supply of nutrients and media while removing waste products ([0009]). One of ordinary skill in the art would recognize that removal of waste products and replacement with fresh media is desirable when growing cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic levitation apparatus of Parfenov with the biofilm-like bacterial aggregates of Zea and incorporate a step of providing continuous media flow as taught by Lambert.  One of ordinary skill in the art would be motivated to do so because Lambert teaches that continuous flow provides a fresh supply of nutrients and media.  There would be a reasonable expectation of success as Parfenov and Lambert are in the same field of endeavor of growing cells in a magnetic levitation system. 

	
	
Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657